                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                            AUGUSTA DIVISION




TERRANCE F. WADDELL,


      Plaintiff-Appellant,

vs.                                               Case No. CV 1:19-086


STAN SHEPHARD, Former Warden
Augusta State Medical Prison;
COLLIER, Former Captain Augusta
State Medical Prison; and P.A.
REAVES, Physicians Assistant at
Augusta State Medical Prison,

      Defendants-Appellees.




                                  ORDER


      The   appellant's   motion   for    leave    to   proceed    having    been

DENIED and the appeal DISMISSED in the above-styled action by

the United States Court of Appeals for the Eleventh Circuit,

      IT IS   HEREBY   ORDERED   that the   Mandate of    the     United   States


Court of Appeals for the Eleventh Circuit is made the Order of

this of this Court.


      SO ORDERED, this                   day of March, 2020.




                                    J. i^AN^^HALLf CHIEF JUDGE
                                    UNITED^-STATES DISTRICT COURT JUDGE
                                    SOUTHERN DISTRICT      OF   GEORGIA
